Citation Nr: 0019255	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  94-14 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer as 
secondary to radiation exposure.

2.  Entitlement to service connection for a cataract of the 
left eye as secondary to radiation exposure.

3.  Entitlement to service connection for cranium cancer as 
secondary to radiation exposure.

4.  Entitlement to service connection for blood clots of the 
left leg with status post amputation below the knee as 
secondary to radiation exposure.

5.  Entitlement to service connection for a right hip 
disorder as secondary to radiation exposure.  

6.  Entitlement to service connection for arthritis as 
secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

This case was remanded by the Board in May 1997 for 
additional development and it has since been returned for 
further appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

During the August 1995 hearing it was testified that the 
veteran was receiving treatment for his right hip at the VA 
Clinic in Beaumont.  Transcript, p. 6.  The record appears to 
contain some progress notes from the clinic in Beaumont.  
However, it does not appear to contain all VA records from 
this facility.  In addition, the existing records from 
Beaumont indicate treatment of multiple disorders.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In August 1999 the Under 
Secretary for Benefits issued VBA Letter 20-99-60 in which it 
was stated, in pertinent part, that service medical records 
and VA medical center records are to be requested in all 
cases, as these are records that are considered to be in VA 
custody.  See also Sims v. West, 11 Vet. App. 237 (1998).  

Obtaining these records is especially important in this case 
since they are the most recent records of treatment, and the 
record does not currently contain current diagnoses of most 
of the veteran's claimed disabilities, with the only 
documented exceptions being the blood clot and skin cancer.  

The Board notes that service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  



Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

In the case at hand, the United States Army Center for Health 
Promotion and Preventative Medicine, Medical Health Physics 
Program, found that it was highly unlikely that the veteran's 
ionizing radiation exposure ever exceeded 0.5 rem per year 
based intrinsic radiation (INRAD).  It was further opined 
that his exposure was much less than the projected value from 
INRAD measurements.  

Nonetheless, the Department of the Army appears to have 
concluded that the veteran was exposed to some in-service 
radiation.  The veteran was diagnosed with skin cancer in 
September 1981.  Skin cancer is a radiogenic disease under 
38 C.F.R. § 3.311(b)(2)(vii).  

When it is determined that a veteran was exposed to ionizing 
radiation and subsequently developed a radiogenic disease, 
before its adjudication, the claim will be referred to the 
Under Secretary for Benefits (USB) for further consideration 
in accordance with 38 C.F.R. § 3.311(c).  It does not appear 
that referral to the USB has been made.  

In light of the above, and to ensure full compliance with due 
process requirements the veteran's claim is remanded for the 
following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  




After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  In particular, the RO 
should obtain all VA medical records from 
the VA clinic in Beaumont.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  After completing the above-mentioned 
development, the case should be referred 
to the USB under 38 C.F.R. § 3.311(c) as 
provided by 38 C.F.R. § 3.311(b)(1).  

In particular, the USB is requested to 
determine whether it is either at least 
as likely as not that, or that there is 
no reasonable possibility that, the 
veteran's skin cancer was secondary to 
in-service radiation exposure.  

If the USB is unable to conclude that it 
was at least as likely as not, or that 
there is no reasonable possibility, that 
the skin cancer was secondary to 
radiation exposure, the case should then 
be referred by the Under Secretary for 
Benefits to an outside consultant 
specifically pursuant to 38 C.F.R. 
§ 3.311(c)(2) and 3.311(d).  


3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for skin cancer, 
cranium cancer, a left eye cataract, 
blood clots of the left leg with status 
post amputation below the knee, a right 
hip disorder, and arthritis, as secondary 
to ionizing radiation exposure.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


